Citation Nr: 1631804	
Decision Date: 08/10/16    Archive Date: 08/23/16

DOCKET NO.  15-26 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUES

1.  Entitlement to service connection for coronary artery disease, with coronary artery bypass graft surgery (CABG), congestive heart failure, and supraventricular tachycardia, to include as secondary to herbicide exposure.

2.  Entitlement to service connection for a diabetes mellitus, to include as secondary to herbicide exposure.

3.  Entitlement to service connection for a skin disability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel
INTRODUCTION

The Veteran served on active duty from June 1960 to June 1962.   

This case comes before the Board of Veterans' Appeals (Board) on appeal of a January 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire.  

The record before the Board consists solely of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).   

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


REMAND

The Veteran contends that he has a cardiac disability, diabetes mellitus, and a skin disability as a result of exposure to herbicides in service.  The Board determines that a remand is necessary to obtain outstanding records. 

Initially, the Board notes that the Veteran reported treatment at both the White River Junction and Charleston, South Carolina VA Medical Centers (VAMC), but only treatment notes from the White River Junction facility are of record.  The file does not indicate that efforts were made to obtain the records from the Charleston facility; therefore, the appeal must be remanded so that these treatment notes may be requested.  

In addition, there are identified private treatment records that should be obtained.  In August 2011, the Veteran submitted an incomplete release form for the records of Dr. Downs, a family physician, and also reported that the records from Dr. Downs were being sent to the Veteran's VA treating physician, presumably for incorporation into his VA medical file.  In February 2012, the Veteran stated that Dr. Downs had indicated that his office could mail the treatment records to VA.  However, the claims file, including the treatment notes from the White River Junction VAMC, contains no treatment entries from Dr. Downs, and the record does not show that the Veteran was advised that the treatment notes from Dr. Downs were not received.  While it is the Veteran's responsibility to ensure that such treatment notes are received by VA, the Veteran's statements regarding Dr. Downs's medical records indicate a belief that those records were being mailed to VA.  Thus, the Veteran should be advised that these private treatment notes are not of record and asked to submit them or provide a release form so that VA may obtain them.

Finally, on a February 1999 application for nonservice-connected pension, the Veteran stated that he had applied for benefits from the Social Security Administration (SSA).  Records from SSA are not associated with the claims file, and it does not appear they were ever requested.  When VA has notice prior to the issuance of a final decision of the possible existence of certain records and their relevance, the Board must seek to obtain those records before proceeding with the appeal. See Murincsak v. Derwinski, 2 Vet. App. 363, 373 (1992).  Thus, the appeal must be remanded so that records from SSA may be obtained.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims, to include VA treatment notes from the Charleston VAMC and private treatment records from Dr. Downs. 

2.  The RO or the AMC should request from SSA all records related to the Veteran's February 1999 application for benefits.  All requests and responses, positive and negative, must be documented in the claims file. 

3.  The RO or the AMC should also undertake any other development it determines to be warranted.

4.  Then, the RO or the AMC should readjudicate the issues remaining on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, a supplemental statement of the case should be issued to the Veteran and his representative, and they should be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).













This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


